Case 20-30208          Doc 7      Filed 02/20/20 Entered 02/20/20 15:04:58                       Desc Main
                                     Document Page 1 of 1
                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


                                                   )
 In re                                             )     Chapter 11
                                                   )
 CALVIN RAY KENNEDY and                            )     Case No. 20-30208
 CYNTHIA M KENNEDY,                                )
 Debtor(s)                                         )




                   REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
             FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

Bank (CARECREDIT/SYNCHRONY BANK [Last four digit of account:7857]), a creditor in the

above-captioned chapter 11 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of

Bankruptcy Procedure (the Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or

required to be given and all papers served or required to be served in this case be also given to and served,

whether electronically or otherwise, on:
             Synchrony Bank
             c/o PRA Receivables Management, LLC
             PO Box 41021
             Norfolk, VA 23541
             Telephone: (877)885-5919
             Facsimile: (757) 351-3257
             E-mail: claims@recoverycorp.com


Dated: Norfolk, Virginia
February 20, 2020
                                                       By: /s/ Valerie Smith
                                                       Valerie Smith
                                                       c/o PRA Receivables Management, LLC
                                                       Senior Manager
                                                       PO Box 41021
                                                       Norfolk, VA 23541
                                                       (877)885-5919

Assignee Creditor: CARECREDIT/SYNCHRONY BANK [Last four digit of account:7857]
